DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 

Terminal Disclaimer
The terminal disclaimer filed on 02/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10452152 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 12, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandala (US 2014/0253588, hereinafter Mandala), and in view of McWithey et al. (US 2011/0219080, hereinafter McWithey).
Regarding claim 1, Mandala teaches a wearable glasses ([0023]: The AR device 100-1 may be in the form of glasses or other head mounted display) comprising:
a sensing circuit (a speed sensor, [0008]) configured to obtain first movement information including a movement speed (speed sensor provides a speed, [0008]; [0023]: the speed sensor and a processor in the AR device 100 may detect which category of speed the AR device 100-1 is travelling) of the wearable glasses ([0043]: a motion sensor determines an AR device 100 or a mobile device 200 is at rest when the 
a display configured to display notification information (fig. 5, steps 430-460);
one or more processors configured to ([0010]):
determine whether the movement speed of the wearable glasses is greater than a threshold speed ([0010]: when the speed is above the first threshold and below the second threshold or when the speed is above the second threshold; [0029]: if the speed is between the first and a second threshold (i.e., higher than first threshold but lower than second threshold), then the user is considered to be walking, and if the speed is above the second threshold, then the user is considered to be driving);
based on the determining, while the movement speed is greater than the threshold speed, control the display to display the notification information ([0010]: abbreviated information is displayed on the AR display when the speed is above the first threshold but below the second threshold, and curtailed information is displayed when the speed is above the second threshold; [0034]: the processor limits the full information to abbreviated information to be displayed on the AR display when the speed being above the first threshold and below the second threshold; [0035]: the processor curtails the full information or the abbreviated information to curtailed information when the speed being above the second threshold … the AR display may show no AR information at all, filter a few bytes to just an icon, play a sound, convert written text to 
However, Mandala does not explicitly teach while the movement speed is greater than the threshold speed, to control the display to display the notification information at a time when an input for requesting to display the notification information is obtained or a set amount of time has passed.
McWithey teaches while the movement speed is greater than the threshold speed, to control the display to display the notification information at a time when an input (fig. 8A, element 802) for requesting to display the notification information is obtained ([0031]: The mobile device 205 determines that it is traveling at a velocity that is faster than a human could possibly run or walk. Based on this velocity determination, an automated response feature in the mobile device 205 presents a prompt on its display asking the passenger 204 whether he or she is able to safely handle incoming data message. Because the passenger 204 is not driving the automobile 200, the passenger 204 responds to the prompt that he or she can safely handle the message. Based on this response, the automated feature allows the message to be presented to the passenger 204 on the display of the mobile device 205. The passenger 204 would then be able to read and respond to the message as normal; [0048] and fig. 8A: As the mobile phone 80 receives a data message and determines that its velocity exceeds the designated amount, safety message 801 is presented on display inquiring if the user can safely handle the incoming message. Yes button 802 and No button 803 provide input interfaces for the user to respond to the prompts) or a set amount of time has passed. Therefore, it would have been obvious to one of ordinary skill in the art before 
Moreover, Mandala contains a “base” device that displays abbreviated information when the speed of the AR device is above a first threshold and below a second threshold and displays curtailed information or no information when the speed of the AR device is above the second threshold upon which the claimed invention can be seen as an “improvement” in that the display is controlled to display the notification information at a time when an input for requesting to display the notification is obtained.
McWithey contains a “comparable” device of displaying an incoming message on the user’s device, while the device exceeds a threshold velocity, only after receiving user input confirming his ability to safely handle the message, which has been improved in the same way as the claimed invention.
McWithey’s known “improvement” could have been applied in the same way to the “base” device of Mandala and the results would have been predictable and resulted in displaying the notification information when an input for requesting to display the notification information is obtained. Furthermore, both Mandala and McWithey uses and discloses similar system functionality (i.e. displaying messages/information on wearable devices or mobile devices which are also in a related field of endeavor) so that the combination is more easily implemented.

Regarding claim 2, Mandala teaches the one or more processors are further configured to: 
control the sensing circuit to obtain second movement information for determining a movement state of the wearable glasses ([0033]: when the processor determines the speed of the AR device is below the first threshold, it is determined that the user wearing the AR device is stationary; [0036]: the AR display may show full information, differing amounts of abbreviated AR information, or no AR information as the AR device 100 changes speed); and 
based on the determined movement state, change a display form for displaying the notification information based on the movement state ([0033]: the processor allows all of the AR information to be shown on the AR device based on the speed being less than the first threshold; [0036]: The AR device 100 may cycle between travelling slower and faster than the first threshold and second threshold speeds. As such, the AR display may show full information, differing amounts of abbreviated AR information, or no AR information as the AR device 100 changes speed. Generally, the AR device display less information as the AR device increases in speed thresholds until very limited or no AR information is displayed).
Regarding claim 4, Mandala teaches wherein the one or more processors are further configured to determine the movement state of the wearable glasses by using at least one of acceleration information, tilt information, biometric information, altitude information, atmospheric pressure information, eyeball tracking information, and 
Regarding claim 5, Mandala teaches the one or more processors are further configured to determine the movement state of the wearable glasses using the movement information of the user received from an external device (fig. 3 and [0025]: a network with speed sensor sends a message to the mobile device containing this speed or a quantized level of the speed).
Regarding claim 7, Mandala does not teach the display is controlled to display the notification information at the time when the input for requesting to display the notification is obtained, or the set amount of time has passed, or a point of time when a movement state of the wearable glasses is changed.
McWithey teaches the display is controlled to display the notification information at a time when an input for requesting to display the notification information is obtained ([0031]: The mobile device 205 determines that it is traveling at a velocity that is faster than a human could possibly run or walk. Based on this velocity determination, an automated response feature in the mobile device 205 presents a prompt on its display asking the passenger 204 whether he or she is able to safely handle incoming data message. Because the passenger 204 is not driving the automobile 200, the passenger 204 responds to the prompt that he or she can safely handle the message. Based on this response, the automated feature allows the message to be presented to the passenger 204 on the display of the mobile device 205. The passenger 204 would then be able to read and respond to the message as normal; [0048] and fig. 8A: As the mobile phone 80 receives a data message and determines that its velocity exceeds the 
Regarding claim 12, Mandala teaches a method for providing information performed by a wearable glasses (abstract and [0023]), the method comprising:
obtaining notification information (navigation signals, [0020]; a message containing this speed or a quantized level of the speed, [0022]; mobile device receives navigation signals from a network device, [0020]; mobile device 200 provides communication between the AR device 100 and the network 300, [0022]; the mobile device receives a message from the network containing this speed or a quantized level of the speed);
obtaining first movement information including a movement speed (speed sensor provides a speed, [0008]; [0023]: the speed sensor and a processor in the AR device 100 may detect which category of speed the AR device 100-1 is travelling) of the wearable glasses ([0043]: a motion sensor determines an AR device 100 or a mobile device 200 is at rest when the motion sensor detects no or little movement (below first threshold), slow movement when the motion sensor detects some movement (between first and second threshold), and fast movement when the motion sensor detects rapidly changing movement (above second threshold)) of a user wearing the wearable glasses; [0023]: AR device 100-1 is in the form of glasses or other head mounted display);

based on the determining, while the movement speed is greater than the threshold speed, control the display to display the notification information ([0010]: abbreviated information is displayed on the AR display when the speed is above the first threshold but below the second threshold, and curtailed information is displayed when the speed is above the second threshold; [0034]: the processor limits the full information to abbreviated information to be displayed on the AR display when the speed being above the first threshold and below the second threshold; [0035]: the processor curtails the full information or the abbreviated information to curtailed information when the speed being above the second threshold … the AR display may show no AR information at all, filter a few bytes to just an icon, play a sound, convert written text to audible sound, and/or momentarily show abbreviated information for a predetermined amount of time).
However, Mandala does not explicitly teach while the movement speed is greater than the threshold speed, to control the display to display the notification information at a time when an input for requesting to display the notification information is obtained or a set amount of time has passed.


McWithey contains a “comparable” process of displaying an incoming message on the user’s device, while the device exceeds a threshold velocity, only after receiving user input confirming his ability to safely handle the message, which has been improved in the same way as the claimed invention.
McWithey’s known “improvement” could have been applied in the same way to the “base” process of Mandala and the results would have been predictable and resulted in displaying the notification information when an input for requesting to display the notification information is obtained. Furthermore, both Mandala and McWithey uses and discloses similar system functionality (i.e. displaying messages/information on wearable devices or mobile devices which are also in a related field of endeavor) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claim 14 is similar in scope to claim 2, and therefore the examiner provides similar rationale to reject claim 14.
Regarding claim 17, Mandala teaches determining to output a portion of the notification information when the movement speed of the wearable glasses is equal to 
Claim 20 is similar in scope to claim 12, and therefore the examiner provides similar rationale to reject claim 20. Moreover, Mandala teaches a non-transitory computer readable recording medium ([0011]).


Claims 3, 8-11, 13, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandala, in view of McWithey, and in view of Border et al. (US 2012/0236030, hereinafter Border).
Regarding claim 3, Mandala does not explicitly teach the one or more processors are further configured to determine whether the user is wearing the wearable glasses by using at least one sensor included in the sensing circuit, and control the sensing circuit to obtain the first movement information of the user when it is determined that the user is wearing the wearable glasses.
However, Border teaches to determine whether the user is wearing the wearable glasses by using at least one sensor included in the sensing circuit ([0477]: eyepiece may contain a capacitive sensor capable of sensing whether the eyepiece is in contact with human skin. Such sensor or group of sensors may be placed on the eyepiece or eyepiece arm in such a manner that allows detection of when the glasses are being worn by a user. Sensors may be used to determine whether the eyepiece is in a position such that they may be worn by a user, for example, when the earpiece is in the 
Regarding claim 8, Mandala the one or more processors are further configured to: determine a display form for displaying the notification information (abstract and fig.16: if the user is stationary, full information is displayed, and if the user is walking, abbreviated information is displayed).
Mandala does not explicitly teach wherein the display form for displaying the notification information is highlighting a keyword in the notification information or setting a transparency of the notification information.
However, Border teaches the display form for displaying the notification information is highlighting a keyword in the notification information ([0724]: highlight 
Regarding claim 9, Mandala teaches when a movement speed of the wearable glasses is equal to or greater than a threshold speed, the one or more processors is further configured to display a portion of the notification information (fig. 5, step 450), and when a movement speed of the wearable glasses is 112less than the threshold speed, the one or more processors is further configured to display an entire portion of the notification message information (fig. 5, steps 440).
Regarding claim 10, Mandala does not explicitly teach the one or more processors is further configured to determine at least one of an audio signal and a video signal as an output form of the notification information according to environment information about an environment within a certain distance from the wearable glasses.
However, Border teaches the controller is further configured to determine at least one of an audio signal and a video signal as an output form of the notification information according to environment information about an environment within a certain distance from the wearable glasses ([0395]: a wearer may be presented images through the eyepiece that are at a rate the wearer is unaware of, but is subconsciously made ware of as presented content, such as a reminder, an alert (e.g. an alert that calls on the wearer to increase level of attention to something), an indication related to the wearer's immediate environment (e.g. the eyepiece has detected something in the 
Regarding claim 11, Border teaches the environment information includes at least one of information about external sounds generated within the certain distance from the wearable glasses and information about an external image obtained by using an image sensor ([0395]: a wearer may be presented images through the eyepiece that are at a rate the wearer is unaware of, but is subconsciously made ware of as presented content, such as a reminder, an alert (e.g. an alert that calls on the wearer to increase level of attention to something), an indication related to the wearer's immediate environment (e.g. the eyepiece has detected something in the wearer's field of view that may have some interest to the wearer, and to which the indication draws the wearer's attention. A wearer may unconsciously become aware of seeing a familiar face in a crowd (e.g. a friend, a suspect, a celebrity), and the eyepiece provides a visual or audio indication to the wearer to bring the person more consciously to the attention of the wearer; [0741]: control aspects of the eyepiece may include combinations of using sensing inputs/sensing devices and useful external devices to be controlled, such an with an acoustic sensor and a weapons system, where an eyepiece being worn by a 
Claims 13, 16 and 18-19 is similar in scope to claims 3, 8, and 10-11 respectively, and therefore the examiner provides similar rationale to reject these claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to the argument that Mandala and Roberts are non-analogous art. See page 9 of remarks.
However, this argument is moot as Roberts is no longer relied upon for prior art rejection.
Response to the argument that Mandala and Roberts do not teach to display the notification information at a time when an input for requesting to display the notification is obtained or a set amount of time has passed. See page 9 of remarks.
However, Mandala in view of McWithey teaches the above limitation.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hynes et al. (US 9060072) describes a method to present an attention verification test to a user via the user interface when the speed of the mobile device exceeds a threshold, and restoring the functionality of the mobile device (e.g., for displaying messages) when an appropriate user response to the verification test is received.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
None of the cited prior art references teach either individually or in combination, the limitation “while the movement speed is greater than the threshold speed, control the display to display the notification information at a time when a set amount of time has passed”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JWALANT AMIN/           Primary Examiner, Art Unit 2612